Citation Nr: 0841993	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1999, for entitlement to dependency and indemnity 
compensation (DIC), to include the question of whether there 
was clear and unmistakable error in rating decisions of April 
1989 and May 1990, denying entitlement to DIC.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946.  His death occurred in November 1985.  The appellant in 
this matter is the veteran's surviving spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2008, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to undertake needed 
development, and following its completion of the requested 
actions, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  By rating decisions entered in April 1989 and May 1990, 
the RO denied entitlement of the appellant to DIC, and, 
specifically, service connection for the cause of the 
veteran's death; following notice to the appellant of each 
denial and of her appellate rights, she did not initiate a 
timely appeal of either determination.  

2.  Following entry of the RO decisions in April 1989 and May 
1990, denying entitlement to DIC, the appellant did not 
attempt to reopen her claim therefor until September 29, 
2000.  

3.  The April 1989 and May 1990 decisions that denied the 
appellant's claim for DIC benefits were supported by the 
evidence then of record, and they were consistent with the 
applicable law and regulations extant at that time; the 
subsequently received evidence confirming that the veteran 
was a member of the occupation forces in Japan in 1945 and 
was exposed to less than 1 rem of ionizing radiation as a 
result would not have manifestly changed the outcome of 
either the April 1989 or May 1990 RO decision because the 
cause of the veteran's death, renal cancer, was not 
recognized by VA as a radiogenic disease at the time of those 
decisions. 

4.  The earliest effective date assignable for the 
appellant's entitlement to DIC, and specifically, service 
connection for the cause of the veteran's death, is one-year 
prior to the date of receipt of her reopened claim therefor.  


CONCLUSIONS OF LAW

1.  The rating decisions of April 1989 and May 1990, denying 
entitlement to DIC, are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008).

2.  There was no CUE in prior RO decisions in April 1989 and 
May 1990, denying entitlement to DIC.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.105 (2007).

3.  An effective date prior to September 29, 1999, for the 
appellant's entitlement to DIC and, specifically, service 
connection for the cause of the veteran's death, is not 
warranted.  38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 
5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

In the appeal now before the Board, the appellant seeks an 
earlier effective date for entitlement to service connection 
for the cause of the veteran's death.  By RO action in July 
2003, service connection for the cause of the veteran's death 
was granted, effective from September 29, 1999, based on an 
application filed on September 29, 2000, along with evidence 
which, in part, confirmed the veteran's location while on 
active duty in radiation exposed areas in Japan.  In order to 
obtain an earlier effective date for DIC, the appellant 
attacks the RO's prior denials of her earlier DIC claims on 
the basis of CUE therein.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000. The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Given the 
parameters of the law surrounding CUE claims, however, the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in prior RO decisions.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  As noted in 
Livesay, CUE claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  A claim 
based on CUE is fundamentally different from any other kind 
of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Id. at 178-9.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 
6 Vet. App. 40 (1993).  If the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, the VA's failure in the duty to assist cannot 
constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 
(Fed. Cir. 2003).

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it be a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice. See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error." It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Preliminary to an examination of the appellant's specific 
allegations of CUE in the context of attacking the effective 
date assigned for her entitlement to service connection for 
the cause of death, the Board must first ascertain whether 
the prior RO decisions of April 1989 and May 1990 are subject 
to a claim of CUE, to include the question of whether 
finality attached to such RO determinations.  The record 
reflects that the appellant executed her initial DIC claim in 
December 1988, following the veteran's death in November 
1985, and as part of that claim she submitted for the RO's 
review service documents indicating the veteran's in-service 
assignment to the U.S. Strategic Bombing Survey, as well as 
evidence that the veteran's death was the result of renal 
cancer.  Her December 1988 claim for entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in April 1989, and notice was then provided to her of 
such denial and her appellate rights by RO correspondence 
later in April 1989.  No appeal of the April 1989 denial was 
then initiated, thereby rendering the April 1989 action 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

An application to reopen a claim for service connection for 
the cause of the veteran's death was filed by the appellant 
in April 1990 and along with the submitted documents was an 
identification card indicating that the veteran was a member 
of the Strategic Bombing Survey and the duties of that 
organization.  Such claim was denied by RO action in May 
1990, with the RO noting that the veteran had died from a 
malignant condition more than five years after service.  
Notice of the denial and appellate rights was furnished to 
the appellant in June 1990 correspondence, following which 
she did not initiate a timely appeal of the May 1990 denial.  
On that basis, the action of the RO in May 1990 was rendered 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Therefore, each of the prior denials is subject to challenge 
on the basis of CUE involving fact and/or law.  The appellant 
assigns error therein on the basis that the RO failed to 
place the veteran in Nagasaki and Hiroshima in connection 
with his in-service duties in connection with the Strategic 
Bombing Survey and his resulting in-service exposure to 
ionizing radiation.  Furthermore, the RO it is alleged failed 
to obtain the veteran's service medical records, to initiate 
contact with the Defense Threat Reduction Agency regarding 
the veteran's radiation exposure and the amount of any such 
exposure, to undertake development pursuant to 38 C.F.R. 
§ 3.311, and to ascertain the role and movements of persons 
assigned to the Strategic Bombing Survey following the 
bombings of Nagasaki and Hiroshima.  Had those actions been 
undertaken, the appellant asserts that the veteran's 
radiation exposure would have become evident, such that the 
presumption of service incurrence for renal cancer due to 
radiation exposure, as enacted by Congress, effective from 
October 1, 1992, would have resulted in a grant of 
entitlement as of that date.  

While it is correct that the RO was unable to obtain service 
medical records of the veteran, there was information of 
record, as of January 1989 and following, that the veteran's 
claims folder, inclusive of his service medical records, had 
been destroyed.  The RO in its rating decisions of April 1989 
and May 1990 cited to VA's Adjudication Procedures Manual 
M21-1, paragraph 56.03a(1),(2), effective from June 13, 1986, 
that complete service medical records were not required for 
deaths occurring more than five years post-service, if death 
was the result of an acute or malignant condition, or for 
death occurring within five years of service discharge if the 
death was "accidental."  Moreover the record as it was 
developed at the time of entry by the RO of its April 1989 
and May 1990 denials indicated that the veteran had been 
assigned in service to the U.S. Strategic Bombing Survey, and 
while the purpose of such organization was disclosed at the 
time of the 1990 determination, the record in April 1989 or 
May 1990 in no way raised the possibility of the veteran's 
exposure to ionizing radiation in or near Hiroshima or 
Nagasaki.  In this regard, it was not until the receipt of 
the appellant's claim in September 2000 and the evidence 
accompanying that claim that the significance of the 
veteran's service in the Strategic Bombing Survey was 
initially made known, that he was placed in the area of 
Nagasaki or Hiroshima during the pertinent time frame, and 
the possibility of in-service radiation exposure was first 
raised, as would trigger initial development and adjudication 
of the appellant's claim for service connection for the cause 
of the veteran's death on the basis of in-service radiation 
exposure.  

Notice is taken that the appellant in her April 1990 claim to 
reopen cited to the provisions of the Radiation-Exposed 
Veterans Compensation Act of 1988, Pub. L. No. 100-321, 102 
Stat. 485 (1988), which the Board notes added to 38 U.S.C.A. 
§ 312 a subsection (c), listing 13 diseases (most of which 
were then also listed in VA's regulation under the prior 
statute, 38 C.F.R. § 3.311b(b)(2)(i) (1987) presumed to be 
service connected if manifested in a radiation-exposed 
veteran to a degree of 10 percent or more within 40 years (30 
years in the case of leukemia) after separation from service.  
In 1992, Congress repealed the 10 percent manifestation 
requirement and the 30- and 40-year ceilings, as well as 
adding two new presumptive diseases --cancer of the salivary 
gland and cancer of the urinary tract-- to bring the list to 
15.  See Veterans' Radiation Exposure Amendments of 1992, 
Pub. L. No. 102-578, § 2, 106 Stat. 4774.  VA added as of 
October 1, 1992, an explanatory note following 3.309(d)(2), 
indicating that for purposes of that regulation, the term 
"urinary tract" included the kidneys, as well as other 
urinary tract structures.  Thus, cancer of the kidney was not 
recognized as a radiogenic disease until October 1992.  

The RO determinations in April 1989 and May 1990 that denied 
the appellant's claim for DIC benefits were supported by the 
evidence then of record, and were consistent with the 
applicable law and regulations extant at that time.  The 
subsequently received evidence confirming that the veteran 
was a member of the occupation forces in Japan in 1945 and 
was exposed to less than 1 rem of ionizing radiation as a 
result would not have manifestly changed the outcome of 
either the April 1989 or May 1990 RO decision because the 
cause of the veteran's death, renal cancer, was not 
recognized by VA as a radiogenic disease at the time of those 
decisions.  Fugo, supra.  There was no medical evidence of 
record to show that the veteran's renal cancer was present 
during service or within one year of active duty, nor was 
there a competent opinion that linked his fatal kidney cancer 
to service and it is not contended otherwise.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In view of the foregoing, the Board finds that the 1989 and 
1990 RO decisions at issue were not undebatably erroneous.  
In the absence of CUE in those decisions, they remain final.   

Earlier Effective Date for DIC

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the appellant to substantiate and complete her 
claim, notice of what part of that evidence is to be provided 
by the claimant, and notice of what part VA will attempt to 
obtain for the appellant was provided to her through the RO's 
letter of June 2001 as to her claim for service connection 
for the cause of the veteran's death and the AMC's letter of 
March 2008 involving the downstream issue of entitlement to 
an earlier effective date for DIC.  By such correspondence, 
the appellant was advised of the holding in Dingess-Hartman 
and, although no longer required, she was also notified that 
she should submit all pertinent evidence in her possession.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice as to her claim for 
service connection for the cause of the veteran's death was 
provided to the appellant prior to the RO's initial decision 
in April 2002, but full VCAA notice, specifically that 
pertaining to the Court's holding in Dingess/Hartman, was 
not, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the supplemental statement of the 
case by the AMC in July 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  Moreover, there is no factual predicate for the 
assignment of an earlier effective date for entitlement of 
the appellant to service connection for the cause of the 
veteran's death.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  On that basis, and in the absence of any 
allegation of prejudice by or on behalf of the appellant, the 
Board cannot conclude that any defect in the timing or 
substance of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the claims folder to the extent that such records have been 
adequately identified or are otherwise available.  The 
veteran's service medical records are on file, as are various 
examination and treatment records compiled by VA and non-VA 
sources during post-service years.  No argument is noted to 
have been advanced by or on behalf of the appellant that the 
record is incomplete or that further actions are necessary 
prior to the Board's review.  The issue here is entitlement 
to an effective date prior to September 29, 1999 for the 
grant of service connection for the cause of the veteran's 
death.  Under these circumstances, there is no duty to obtain 
any VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Merits of the Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date for a grant of service connection based 
upon the submission of new and material evidence is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).

With respect to an award of compensation due to a 
liberalizing change in the law or an administrative issue, 
the effective date of the award shall be fixed in accordance 
with the facts, but shall not be earlier than the date of the 
change in the law.  In no event shall the increase be 
retroactive for more than one year from the date of 
application for the award or the date of administrative 
determination, whichever is earlier.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Further, the mere presence of medical evidence in the 
record does not establish an intent on the part of the 
veteran to seek service connection for the benefit in 
question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file, after 
the last final disallowance of the claim that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A grant of service connection for the cause of a veteran's 
death requires evidence 
that a service-connected disability was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2008).  A service-connected disability 
will be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2008).  
A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death.  38 C.F.R. 
§ 3.312(c) (2008).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Following entry of the final decisions of the RO in April 
1989 and May 1990, no further communication between the 
appellant and VA is demonstrated by the record until her 
submission of a claim to reopen for DIC on September 29, 
2000.  It was the reopened claim of September 2000 that led 
to the grant of entitlement to service connection for the 
cause of the veteran's death, and inasmuch as that claim to 
reopen was filed more than one year after the enactment of 
the liberalizing law extending a presumption for service 
connection for renal cancer, based on exposure to ionizing 
radiation, as of October 1, 1992, an effective date not 
earlier than one year period prior to the date of the VA's 
receipt of claim is possible.  Contrary to the appellant's 
allegations, neither the facts of this case, nor the 
dispositive law and regulations, provide for the assignment 
of any effective date earlier than September 29, 1999.  


ORDER


The acclaim of  CUE in rating decisions of April 1989 and May 
1990, denying entitlement of the appellant to service 
connection for the cause of the veteran's death, is denied. 

An effective date earlier than September 29, 1999, for the 
grant of DIC, and, specifically, entitlement of the appellant 
to service connection for the cause of the veteran's death, 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


